Per Curiam :
The appellant seeks to avoid taxation upon the ground that it is a manufacturing company. The learned judge below held that it was not engaged in manufacturing, and upon the facts found by him we think he was right. It is true, the company calls itself a manufacturing company, and its charter declares its purpose to be “ manufacturing steam, and supplying the same to the buildings and real estate owned by said corporation.” There is little in a name ; and the corporation must be measured, not by what it calls itself, but what it does. Tested by this rule, we find it to be merely a landlord supplying its tenants with’steam power, in order to enable it the more readily to rent its buildings and rooms. It is not a manufacturer or producer of anything, and has no claim to exemption from taxation as a manufacturing corporation.
Judgment affirmed.